Case 1:20-po-07013-JMC Document 2 Filed 08/24/20 USDC Colorado Page 1 of 2




                                                               FILED
                    20-po-7013-JMC                  UNITED STATES DISTRICT COURT
                                                         DENVER, COLORADO
                                                            08/24/2020
                                                      JEFFREY P. COLWELL, CLERK
Case 1:20-po-07013-JMC Document 2 Filed 08/24/20 USDC Colorado Page 2 of 2
